Citation Nr: 1141157	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  11-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a right foot frostbite injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2011, a hearing was held before the undersigned Veterans Law Judge sitting at the RO.  The Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran participated in combat during the Korean war; the reported frostbite injury to the right foot is consistent with the circumstances of his service.  

2.  The preponderance of the evidence supports finding that the Veteran currently has residuals related to the right foot frostbite injury.  


CONCLUSION OF LAW

Residuals of a right foot frostbite injury were incurred during active military service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary. 

Factual Background

In various statements, the Veteran reported that he suffered a cold injury to the right foot while stationed in Korea.  At the hearing, the Veteran testified that he served in Korea as an infantryman in the Marine Corps.  He thought that he suffered a cold injury, perhaps frostbite, in early February 1951 while serving below the Chosin Reservoir.  He reported that his foot was bleeding and that he subsequently received treatment aboard a hospital ship and at various military treatment facilities.  Since service his foot reportedly aches when it gets cold and he reports having problems with it.  

Service records show that the Veteran participated in operations against enemy forces in south and central Korea from January 1951 to September 1951.  Military occupational specialties included basic infantryman and machine gunner.  Primary duty while in Korea was as a machine gun ammo carrier.  A copy of the Historical War Diary for February 1951 for the 1st Battalion, 5th Marines documents combat patrols and various enemy activity.  Weather varied during the month and on February 10th, it was described as "very cold with snow and strong wind."  See http://www.koreanwar-educator.org/topics/reports/historical/historyfeb51.pdf.  

Service treatment records show that the Veteran entered service with a congenital abnormality, missing the 2nd toe on his right foot.  A September 1951 Report of Board of Medical Survey indicates that the Veteran was admitted to the sick list in August 1951 in the field with a painful, bleeding ulcer at the base of a cleft on his right foot marking the site of the absent 2nd toe.  He had been carried by his company on a limited basis but the ulcer failed to heal.  He was subsequently transferred to a Navy hospital ship and then to various military treatment facilities.  Discussion of his illness revealed that the congenital defect had never been painful or disabling prior to his recent overseas duty and that the ulcer developed during the winter months while he was wearing shoepacs.  The ulcer subsequently healed and he was discharged to duty in September 1951.  The July 1954 separation examination noted the congenital malformation, but additional disability was not noted.  

A June 2008 statement from a private nurse practitioner notes the Veteran's reports of chronic problems with the foot when he was in the service.  He experienced persistent drainage of a wound that was deep within the crease and poor wound healing.  The wound eventually healed but he experienced ongoing, intermittent pain in the area.  

A May 2009 statement from a VA physician's assistant indicates that the Veteran asked him to write a letter.  The letter stated that the Veteran had a history of an in-service frostbite injury and that his right foot becomes painful in cold weather.  

In August 2009, the Veteran was seen in the VA podiatry clinic.  He reported intermittent right foot pain and he was concerned about residual effects of frostbite.  Following examination and x-rays, diagnosis was (1) metatarsalgia; (2) foot arthralgia; and (3) arthritis.  

The Veteran was evaluated by a private physician in July 2011.  He reported his right foot problem started in Korea in January when it was "pretty darn cold".  He reported that he had a bloody sock and the wound took a while to heal.  He was told he had frostbite.  The Veteran reported problems with his right foot bothering him since.  Following examination, assessment was frostbite of the right foot in service with wound and subsequent right foot sensitivity to cold.  

Analysis

In July 2009, the RO denied entitlement to service connection for residuals of a right foot frostbite injury.  In December 2009, the Veteran requested to reopen his claim, indicating that he had a VA examination in August 2009.  In August 2010, the RO confirmed and continued the denial of entitlement to service connection for residuals of a right foot frostbite injury.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

On review, new and material evidence was received prior to the expiration of the appeal period following the July 2009 decision.  Thus, the July 2009 decision was not final and those records are considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  VA regulations specifically prohibit service connection for congenital or developmental defects unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990). 

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The evidence establishes that the Veteran participated in combat during the Korean war.  Under 38 U.S.C.A. § 1154(b), combat veterans are entitled to certain presumptions.  In this respect, in Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), the United States Court of Appeals for the Federal Circuit articulated a three-step sequential analysis to be reviewed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  

Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence. 

In Caluza v. Brown, 7 Vet.App. 498, 510-11 (1995), the United States Court of Appeals for Veterans Claims found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran." 

VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the Veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93.  If these two inquiries are met, VA "shall accept" the Veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.   

It is under the third Collette step that VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted. 

On review, the Board finds that the Veteran has proffered satisfactory evidence of service incurrence and such evidence is consistent with the circumstances of his service.  The Veteran reported a cold injury while serving in Korea and developed an ulcer which was slow to heal.  Evidence of record shows that the Veteran served in a combat environment during the winter months.  Considering his occupational specialty, it seems likely that he would have been exposed to cold elements for extended periods.  Service records also suggest a superimposed injury.  That is, an ulcer in the area of the missing toe.  

In considering the third step, the Board notes that the Veteran reported ongoing right foot symptoms since the incident in service.  The Veteran is competent to report symptoms such as foot pain and sensitivity to cold.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996).  The Board finds no reason to question his credibility in this regard.  Additionally, evidence of record suggests current residuals of frostbite injury and the record does not contain competent evidence to the contrary.  Thus, the presumption of service connection is not rebutted.  


ORDER

Entitlement to service connection for residuals of a right foot frostbite injury is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


